           Case MDL No. 2804 Document 8824 Filed 11/16/20 Page 1 of 3



       BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

___________________________________
                                    )
IN RE: NATIONAL PRESCRIPTION )
OPIATE LITIGATION                   )                          MDL Docket No. 2804
___________________________________ )

Walmart Inc. v. U.S. Department of Justice; Attorney General William P. Barr; U.S.
Drug Enforcement Administration; Acting Administrator Timothy J. Shea, E.D. Tex.,
Case No. 4:20-cv-00817.

               SUPPLEMENTAL NOTIFICATION OF DEVELOPMENTS

       Pursuant to Rule 6.1(f) of the Rules of Procedure for the Judicial Panel on

Multidistrict Litigation, the Plaintiffs’ Executive Committee (the “PEC”) appointed in In

re: National Prescription Opiate Litigation, MDL No. 2804, hereby notifies the Clerk of the

Panel of a recent development in the above-captioned action (“Declaratory Action”) that

may impact the Panel’s decision on whether to transfer the Declaratory Action to the

MDL.

       On October 22, 2020, Walmart Inc. filed its Declaratory Action in the District Court

for the Eastern District of Texas. The defendants (U.S. Department of Justice; U.S. Drug

Enforcement Administration; Acting Administrator Timothy J. Shea; Attorney General

William P. Barr) have not yet entered an appearance in that case.

       On November 13, 2020, the PEC filed a motion to transfer the Declaratory Action

to the MDL. JPML Case TXE/4:20-cv-00817, Dkt. No. 3. That same day, Walmart filed a

motion for partial summary judgment with the District Court. Ex. 1 (Walmart MSJ).1 In



1   The District Court has since deemed Walmart’s motion a “deficient document” because it exceeded the
    page limits and requested that Walmart file a corrected motion by November 17, 2020.
          Case MDL No. 2804 Document 8824 Filed 11/16/20 Page 2 of 3



its motion, Walmart requests that the District Court decide five legal questions:

          •   “Whether the CSA or its regulations impose liability on a pharmacist who,
              when filling a controlled-substance prescription written by a state-licensed
              and DEA-registered doctor, does not document resolution of ‘red flags’ that
              may be associated with the prescription.”

          •   “Whether the CSA or its regulations require pharmacists to refuse to fill
              entire categories of prescriptions, without regard to the individual facts and
              circumstances of each case.”

          •   “Whether the CSA or its regulations impose additional duties on pharmacy
              businesses when filling prescriptions, beyond those imposed on the
              pharmacists themselves.”

          •   “Whether the CSA or its regulations require controlled-substance
              distributors not only to report ‘suspicious’ orders to DEA but also to
              investigate and clear those orders before shipping them.”

          •   “Whether the CSA, before Congress amended it in 2018, subjected
              controlled-substance distributors to civil penalties for failing to submit
              suspicious-order reports required only by DEA’s regulations but not by the
              statute itself.”

Id. at pp. 3-4. As explained in the PEC’s motion to transfer (JPML Case TXE/4:20-cv-

00817, Dkt. No. 3), these issues have already been resolved by Judge Polster in the MDL

and are subject to ultimate appeal in the Sixth Circuit. This further demonstrates that

transfer is warranted to prevent potentially inconsistent pretrial rulings and conserve the

resources of the parties, their counsel, and the judiciary.

       It is unclear why Walmart has rushed to move for summary judgment before the

defendants have even appeared in the case (and while the PEC’s motion to transfer is

pending). But whatever Walmart’s reasons, the PEC simply wants to make the Panel

aware of Walmart’s filing.




                                              2
         Case MDL No. 2804 Document 8824 Filed 11/16/20 Page 3 of 3



Dated: November 16, 2020

                                         Respectfully submitted,

                                         /s/ Paul J. Hanly, Jr.                .
                                         Paul J. Hanly, Jr.
                                         SIMMONS HANLY CONROY
                                         112 Madison Avenue, 7th Floor
                                         New York, NY 10016
                                         (212) 784-6400
                                         (212) 213-5949 (fax)
                                         phanly@simmonsfirm.com

                                         /s/ Joseph F. Rice                    .
                                         Joseph F. Rice
                                         MOTLEY RICE LLC
                                         28 Bridgeside Blvd.
                                         Mt. Pleasant, SC 29464
                                         (843) 216-9000
                                         (843) 216-9290 (fax)
                                         jrice@motleyrice.com

                                         /s/ Paul T. Farrell, Jr.              .
                                         Paul T. Farrell, Jr.
                                         FARRELL LAW
                                         422 Ninth St., 3rd Floor
                                         Huntington, WV 25701
                                         (304) 654-8281
                                         paul@farrell.law

                                         Plaintiffs’ Co-Lead Counsel

                                         /s/ Peter H. Weinberger               .
                                         Peter H. Weinberger
                                         SPANGENBERG SHIBLEY & LIBER
                                         1001 Lakeside Avenue East, Suite 1700
                                         Cleveland, OH 44114
                                         (216) 696-3232
                                         (216) 696-3924 (fax)
                                         pweinberger@spanglaw.com

                                         Plaintiffs’ Liaison Counsel


                                     3
